 CONCOURSE PORSCHE AUDIConcourse Porsche Audi, Inc.andFlora H. Fuller.Case 14-CA-6767January 10, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn September 8, 1972, Administrative Law JudgeThomas S. Wilson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a brief in support thereof, and the GeneralCounsel filed exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, ConcoursePorsche Audi, Inc., St. Louis, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Administrative Law Judge's recom-mended Order.DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: l Upon acharge duly filed on March 29, 1972, by Flora H. Fuller,herein referred to by name or as the Charging Party, theGeneral Counsel of the National Labor Relations Board,referred to herein as the General Counsel2 and the Boardrespectively, by the Regional Director for Region 14, St.Louis,Missouri, issued its complaint thereon on May 9,1972,againstConcourse Porsche Audi, Inc., hereinreferred to as the Respondent.The complaint herein alleged that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8(axl)and (3) and Section 2(6) and (7) of the Labor ManagementRelations Act, as amended, herein referred to as the Act.Respondent duly filed its answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.'The title of"TrialExaminer" was changed to "Administrative LawJudge"effective August19, 1972.181Pursuantto notice, the hearing hereon was held in St.Louis,Missouri,on July 19, 1972 before me. All partiesappeared at the hearing, were represented by counsel, andwereafforded full opportunity to be heard, to produce andcross-examine witnesses, and to introduce evidence materi-aland pertinent to theissues.At the conclusion of thehearing oral argument was waived.Briefshave beenreceived from General Counsel and Respondent on August23, 1972. Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.BUSINESSOF RESPONDENTConcourse Porsche Audi,Inc., is,and has been at alltimesmaterial herein, a corporation duly organized under,and existing by virtue of, the laws of the State of Missouri.At all times material herein, Respondent has maintained itsprincipal office and place of business at 3435 SouthKingshighway in the City of St. Louis and State ofMissouri, herein called the Respondent's place of business.Respondent at all times has been engaged in the retail sale,distribution, and servicing of Porsche and Audi automo-biles,and related products.During the year endingDecember 31, 1971, which period is representative of itsoperations during all times material herein, Respondent, inthe course and conduct of its business operations, derivedgross revenues in excess of $500,000 from the sale ofautomobiles, services,automobileparts,and relatedproducts.During the year ending December 31, 1971,Respondent purchased and caused to be transported anddelivered at its St. Louis,Missouri, place of business,automobiles, automobiles parts, and related products andother goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000were either transported and delivered to its place ofbusiness in Missouri directly from points located outsidethe State of Missouri, or were transported and delivered tosaid place of business in Missouri and received from otherenterprises located in the State of Missouri, each of whichother enterprises had received the goods and materialsdelivered to it directly from points located outside the Stateof Missouri.Accordingly, I find that Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE CHARGING PARTYFlora H. Fuller is an individual formerly employed byRespondentat itsplace ofbusinessin St. Louis, Missouri,as anoffice employee.2This term specifically includes the attorneys appearing for the GeneralCounsel atthe hearing201NLRB No. 26 182DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.The Facts1.The GeneralCounsel's caseSometime oh the afternoon of March 23, 1972, Respon-dent's SalesManager James Benz,SalesmanMichaelCooney, and Office Clerk Flora Fuller by chance hap-pened to be in Benz' office together.During the casualconversation Cooney mentioned to Fuller the fact that aDoctor Salden would be in the following morning about 10a.m. to complete his purchase and take delivery of a new$7,792Porsche automobile,that there were a couple ofunusual features in the billing of this car,and that hewould appreciate having the billing ready for the customerpromptly. Fuller, who did Respondent's billing, agreed todo so.According to Respondent's testimony, this was a veryimportant transaction. The agency only sells two or threecars as expensive as this one per month.Salesman Cooneyand AgencyManagerThomas Anderson had already spentsome 10 hours with the doctor in arranging the sale. Thiswas the doctor's second purchase and he was allegedly a"very particular" customer. The customer had wanted "Swheels" from another vehicle put on the car he was buyingin lieu of the wheels then on the automobile.Anderson hadagreed to do so and had the switch made for the doctor.Anderson insisted that, although these "S wheels" retailedfor $465, he "gave" them to the doctor in order to completethe sale.3 In addition Cooney, Benz, and Anderson had allindividually inspected the automobile in order to be surethat it was "perfect" for the doctor. These inspections hadrevealed that there were three scratches on the car. Twowere repaired but the agency did not happen to have theright color of paint in order to remove the third scratch sothat one remained.About 8:15 a.m. on March 24, Anderson arrived at theagency, inspected the auto once again, and even drove it.He then left the agency for a dealer'smeetingand did notreturn until after 5:15 p.m.Just before 10 o'clock Cooney stopped by the office andreminded Fuller that he would like to have the billing onthe doctor's car completed as soon as possible. Fulleranswered that she would get to it as soon as she hadcompleted the payroll on which she was then working."Fine," said Cooney and departed. A few minutes laterBenz also called Fuller about the billing.Fuller repeatedthat she would get the billing done as soon as she hadfinishedthepayroll.Thatwas "fine" with Benz.Doctor Salden arrived as scheduled about 10 a.m. Heand Cooney spent 5 minutes or so inspecting the Buick thedoctor was trading in and then 15 or 20 more minutesinspecting the Porsche to be sure that it was "perfect."Cooney promised that the firsttimethe doctor brought thecar in for servicing that the agency would have the right3 It developed that the doctor actually receiveda lower trade-in on hisold car than he would have otherwise. In the trade thisis known as "sharppencilling "4Fuller and the doctor knew each other as the doctorhad lost some ofcolor paint and would repair the last remaining scratch.That was satisfactory to the doctor.Cooney then returned to the office to see about thebilling which was then three quarters done.Unbeknownstto Cooneythe doctor had also gone to an opened windowto the office and was standing there as Cooney made hisinquiry.Fuller looked up, reported that she was nearlyfinished,saw the doctor,and said politely that she was surethe doctor would not mind waiting a few minutes over acup of coffee while she completed the papers.4Accordingto the testimony of Cooney,either Office Manager BeverlySchleappe or Receptionist Sharon Lynn at this time gavehim some"static,"i.e.,kidding him about how each salewas always the "most important"for a salesman.When Cooney and the doctor returned from coffee, thebillinghad been completed and the doctor drove offhappily with his new car,scratch and all. Cooney was not"aggravated"and neither was the doctor,according toCooney.Sometime that afternoon while Schleappe,Fuller, andLynn were all sitting at their desks in the office,Schleapperemarked that she would like to move to California for herlastmove. Fuller said that she would prefer to move toFlorida.Schleappe then stated that she was concernedabout retiring in California as to whether she could affordto retire there since neither she nor her husband had anykind of a pension.Schleappe explained that her husbandwas a "manager"and had not been allowed to belong to aunion,that"had she worked in a union office the yearsthat she had been in the business she would have hadabout $350 a month pension and that with her socialsecurity she felt would besufficient retirement."Fulleranswered that"Idislike the automobile business for thesimple reason that you have notypeof retirement" andasked Schleappe if she would ask Mr.Anderson "If wecould join a union so we would have a retirement." Duringthe course of this discussion Fuller asked Lynn what shethought and Lynn commented that with her paycheck shecould not afford to have any more deductions(for uniondues obviously) taken out. Fuller remarked, "Well, itwould be just strictlyfor retirement.Why don't you askhim?" Schleappe repeated that it would not do any goodwhich ended the conversation.Anderson returned to the agency sometime after 5:15p.m. and at a time after Fuller had left for the day. He firstinquired of Benz about the Salden sale and learned that thedeal had been successfully completed.Anderson then metwith Office Manager Schleappe.During this conversationSchleappe told Anderson of her conversation that after-noon with Fuller and Lynn and asked about an officeunion. Anderson answered,"Certainly I don't want one."Anderson then conferred again with Benz during which helearned that there had been a slight delay on the billingwhich had not been completed when the doctor appearedto take the delivery of the car. Anderson testified that hewas so mad that he would have discharged Fuller thatevening if she had been on the premises.5the papers on his first purchase of a Porsche and Fuller had been able tosupply copies of those papers for the doctor5At this point in his direct examination Anderson had failed to mentionhis conversation with Schleappe about the office union so the impression CONCOURSE PORSCHE AUDIOn Monday, March 27, Fuller reported for work as usualat 8:30 a.m. She and Anderson met and talked together atvarious times and places throughout the day. Nothii.r, wasmentioned about the billing and nothing was said aboutthe office union.At 5 p.m. that day Anderson called Fuller to his office.The following testimony by Anderson on his directexamination is revealing:A. I called her into my office.Q. (By Mr. Tockman) Would you tell the trialexaminer what happened?A.Right.Monday morning when I got to thedealership I knew I was going to fire her, but I-TrialExaminer (interrupting):Now, wait aminute,please. The question that you were asked was what theconversationwas with Mrs. Fuller at 5 o'clock.A. I called her into my office at 5 o'clock and I said,"Flo, you are fired." She said, "why" I said, "forvarious reasons." She said, "Well, give me one." I toldher that I was firing her from the standpoint that I wasjust firing her.Q. (By Mr. Tockman) Did she ask you anythingfurther?A.Yes, she asked me why. She asked me why two orthree times.Q.Two or threetimes again?A.Yes. She started crying. It was a very uncomforta-ble situation for me because I have known her for 4 or5 years and did not particularly relish the fact of havingto fire her.Q.Did you give her any reasons?A.The reasons I gave her primarily were the fact thatconversations I had had and the problems that we hadand the aggravation that we had had. She asked me ifMrs. Schleappe had said anything to me about a umon,and I said, yes, she did, and I don't want one.Q.Now, why did you wait until 5 to talk to Mrs.Fuller.A.Because of the fact, like I say, I didn't relish thejob I had to do, andI guessI procrastinated for about 8hours before I got to doing it.Q.You said she asked you whether Mrs. Schleappehad asked you about a union, is that right?A.Yes.Q.Did Mrs. Schleappe make such a statement toyou?A.On Friday night when I got back Beverly was stillthere, itwas 6 o'clock maybe somewhere in thatneighborhood, and she said today that Flo had askedher about a union, if I would object to having one.Q.Do you object to having one in the office?A.Certainly, I don't want one.Q.Did you tell Mrs. Fuller that?A.Yes.Q.Now, when she asked you whether Mrs. Schleappehad asked your opinion about a union in the office, wasthis after you had told her she was fired on the 27th?his conversation with Schleappe about the office union so the impressionwas created that he was mad solely because of the slight delay in the billing6As Anderson did not deny having made the above statements, I findthat he merely forgot to include them in his recital of the meeting with183A.Yes.Fuller's testimonyas to thisconversation was essentiallythe same with two additions. According to Fuller, on oneoccasion when she asked why Anderson had to fire her,Anderson answered, "I can't have any talk about theunions," after which he told Fuller about "all the trouble inthe City of St. Louis between the import dealers and theunions."And, in addition, Anderson stated that he wouldhelp her get another job, adding "it [getting Fuller anotherjob in the automobile field] would be a lot easier if I couldsay I was firing because you had stolen something."6Anderson told Fuller she was to leave right then.Fuller returned to the office to pick up her belongings.Schleappe was still there. Fuller said, "I didn't believe thatMr. Anderson would fire me over a discussion we hadregarding the Union." Schleappe answered, "You knowhow he feels aboutthe unions." Fuller thereupon departed.Fuller has neversincebeen reinstated.2.Respondent's allegeddefensesFlora Fuller was first employed by Respondent as abiller on October 26, 1970, which was, of course, prior toAnderson's becoming the dealership general managerwhich occurred about December 1, 1971. Everyoneacknowledged that Fuller was an excellent biller.From Respondent'scross-examinationitappears thattheRespondent's first complaint about Fuller was that,some5 years or more before Fuller began her employmentwith Respondent, she had walked out of a prior job withDave Sinclair Ford about noon without notice and neverreturned. I admit to having considerable difficulty inseeing justhow this episode, occurringas itdid some yearsprior to her employment by Respondent, had any effectupon her employment with Respondent particularly underthe circumstances here.As noted, Anderson became Respondent's generalmanager inDecember, 1971. According to his testimony,for a month or more after becoming general manager, hemerely observed the workings of the agency. Thensometimein January, 1972, Anderson made his first overtmove.He dismissedthe then officemanager inJanuary,hired Beverly Schleappe as officemanager,but retainedFuller and ReceptionistPat Snell.On February 15Andersonincreasedthe salaries of Fuller and Snell by $28a month.? Then in March Anderson had one telephoneremoved from the office and shifted the desks in the officein such fashion so as to, in the opinion of Fuller and Snellat least,make it more inconvenient for them to do theirwork. So on Thursday, February 24, 1972, both Fuller andSnell quit without notice in the middle of the workday.They just got up and walked out of the agency.However, on Monday, February 28, Fuller telephonedSchleappe and apologized for her action. The apology wasaccepted.On that same day Respondent hired SharonLynn as a biller replacing Fuller. On Tuesday Schleappeand Fuller lunched together. Upon Schleappe's recommen-dation, onWednesday,March 1, Anderson telephonedFuller I credit Fuller who appeared to be an honest witness.7Accordingto Anderson,he increased the salaries because neither hadreceived a raise for over a year and a half and because Fuller's work was"satisfactory. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDFuller and, after receiving and accepting an apology,invited Fuller to return to work on Friday, March 3, whichFuller did. At this time Fuller again became the billingclerk while Lynn became the receptionist in the office.8Thereafter and at her own suggestion,Fuller took overthe payroll work which Schleappe did not like. Accordingto Anderson, her work on the payroll was "satisfactory."Fuller also did the excise tax work for the agency.Anderson classed her work in this regard as "excellent."As thereceptionist it wasLynn's duty toanswer thetelephone. Admittedly Fuller did not like to answer thetelephone but, on those occasions when Lynn was notavailable, Fuller did answer the telephone,albeit a littlereluctantly.Anderson classed her work in answering thetelephone as "unsatisfactory."Allegedly based upon reports given him beginning aboutMarch 12 by Schleappe, Anderson classed Fuller's "atti-tude to anything unrelated to billing"as being"unsatisfac-tory." In fact, based upon other alleged conversations withSchleappe, Anderson testified that by March 17 he haddecided to discharge Fuller because of her "attitude," heralleged failure to answer the telephone,and because of the"constant turmoil" Schleappe also allegedly reported thatFuller was causing in the office.At bestthese alleged reports from Schleappe upon whichAnderson based his alleged decision to discharge Fuller onMarch 17 constituted nothing more than hearsay,at leastas far as Fuller'salleged deficiencies are concerned.Schleappe was not called as a witness by Respondent toconfirm these alleged deficiencies of Fuller's. The evidenceshowed that Schleappe had left Respondent's employ thenight before the instant hearing began and that,althoughabout to move to Florida, Schleappe was still in the City ofSt. Louis at the time of the hearing.She was thus availabletoRespondent if Respondent had chosen to proveAnderson'sclaim against Fuller.Respondent did notchoose to call Schleappe as a witness.From this it is a fairinference that Schleappe's testimony would not have beenfavorable to Respondent. I draw that inference.In his testimony and based on Schleappe'sallegedreportsAnderson listed a long enumeration of Fuller'salleged faults and shortcomings.However,regardless ofwhat name Anderson chose to use to describe these allegedfaults and shortcomings, they all ultimately were reducedto a singledenominator; to wit, Fuller admittedly did notcare to answer the telephone unless it was necessary for herto do so. The fact that Anderson voluntarily raised Fuller'ssalary by $28 a month on February 15, 1972, would seemto indicate that even Anderson did not consider this muchof a fault or shortcoming at that time. The speed andwillingness with which Anderson got Fuller to return towork after her walkout on February 24 tends but tocorroborate the above finding. As of that time Fuller'sdislike for answering the phone was obviously a very minor9Snellnever returned to Respondent's employ. Although Andersontestified that he reemployed Fuller on the assumption that her "attitude"would be better, nothing was said to Fuller about her "attitude."This wholeepisode would seem to indicate that Anderson was, at least,satisfied withFuller's work.9As noted heretofore,all of these alleged faults reduced down to Fuller'sreluctance to answer the telephone.10 If anything,this estimate appears to have been exaggerated down-matter to Respondent.The evidence proves,and I find,that Fuller was a valuable and valued employee of theRespondent.It is true that Anderson testifiedorally that,based uponreports allegedly receivedby himfrom the missing witnessSchleappe,he decided on March 17 at least,ifnot onMarch 12, to discharge Fuller because of her faults andshortcomings,her "bad attitude,"her causing"constantturmoil,"and the"aggravation"shewas supposedlycausing .9However the evidence is clear and uncontradicted that,even assuming that Anderson had in fact made thedecision as testified, neither Anderson nor Schleappe noranyone else for Respondent took even one little overt stepto implement that alleged decision at least until 5 p.m. onMarch27.Thisaction,through inaction,speaksmuchlouder than Anderson's oral testimony to thecontrary. Agood general manager does not keep that bad an employeethat long. Under all the circumstances here,I do not creditAnderson's testimony that he made such a decision onMarch 17.However two things did occur on March 24: (1)Respondent sold an expensive Porsche automobile toDoctor Salden;and (2)Schleappe informed Andersonabout Fuller's suggestion of an office union for the purposeof the office personnel getting a pension.Of these two events of March 24,the saletoDoctorSalden occurred first. So it will be considered first.The saleof such an expensive machine is clearly an importantevent.But it is equally obvious that Respondent hereattempted to inflate the events of that sale out of allproportion to reality.For example,Respondent counsel'sfirstquestion about that deal refers to the fact that thecustomer had to wait "1 1/2 hours" for his papers.Fullerquite correctly denied knowing that the customer had beensubjected to a wait of 1 1 /2 hours or that anyoneconnected with the sale had so informed her. The factsprove that Fuller was correct on all counts. Respondent'slawyerwas the person who had beenmisled.Theundisputed facts of the matter presented by Respondent'sown witnesses prove that the doctor entered Respondent'spremises at 10 a.m. and departed with his new purchase at10:45 a.m. Thus all told the doctor was on Respondent'spremises only three-quarters of an hour.Furthermore theevidence from the same Respondent witnessesproved that,of this three-quarter hour,5minutes had been spent ininspecting the Buick the doctor was trading in 10 while hespent some 15 or 20 minutes in inspecting his new Porsche.Thistime included Cooney's assurance to the doctor thatthe third,and last, scratch on the car would be taken careof when the doctor first brought the automobile in forservicing and the agencyhad hadan opportunity to securea canof the rightcolored paint.iiAccepting Respondent'sfiguresmeans that,at thevery most, the doctorwas keptward.11This third and unrepaired scratch causes one to wonder if the doctoractually was the "very particular customer" Respondent would have usbelieve he was as well as the bonafides of Respondent's alleged all-outefforts to make this sale"perfect"for him on that account.Because, afterall,documents put in evidence by Respondent prove that with suchreservations as the approval of the doctor's wife,the approval of the valueof the trade-in,and the bank's approval,the customer had decided to CONCOURSEPORSCHE AUDIwaiting 20 minutes for the billing. And we do not know forhow long the billing had been completed while the doctorenjoyed his cup of coffee.We do know that neitherSalesman Cooney nor the purchaser had been "aggravat-ed" by that wait.12 Obviously, therefore, this whole billingepisode was a routine sale routinely handled with nothingwhich in, of, and by itself would have been caused thedischarge of Fuller. I so find.The other event was, of course, the conversation amongthe office girls about the possibility of securing Respon-dent's permission for them to have an office union so thatthe girls could have a pension upon retirement. Thequestion actually originated through the office manager.But in furtherance of that suggestion Fuller was referringto a matter which would have been of benefit to all officepersonnel-except, of course, Schleappe, for whom it was,according to her own personal point of view, already toolate for it to have been of any benefit.OriginallyRespondent's counsel contended that therecould be no concerted activity in this conversation becausethe conversation was solely between one employee and asupervisor. Although Fuller could recall no active partici-pation by Lynn in thediscussion other than sitting inthroughout,Lynn herself acknowledged that she hadcontributed the thought that she personally could afford noother deductions from her paycheck. So obviously tworank-and-file employees, in addition to the supervisor,were engaged in the discussion. A reasonable man couldnot interpret Lynn's remark as a total rejection of theunion pension idea if ever it moved from the realm of purespeculation to the realm of possible reality. If that had everhappened,Lynn's own self-interestmightwellhavechanged her original opinion. At least Lynn was a potentialunion member.If ever Anderson made one thing indubitably clear by hisremarks to both Schleappe and Fuller, it was thatRespondent was not going to permit the office girls to joina union even if it were for the purpose of their securing aretirement pension only. In fact, to Fuller, Anderson madeit very clear that no office girl was to be permitted to talkabout unions even. This amounted to a deprivation ofFuller's,aswell as Lynn's, Section 7 rights "to self-organization,to form,join or assist labor organizations" aswell as to "engage in concerted activities-for the purposeofmutual aid or protection"and thus constituted aviolation of Section 8(a)(1) of the Act.13The settled law is that, if Anderson was motivated inwhole or in part by antiunion considerations in dischargingFuller on March 27, then the dischargewas inviolation ofSection 8(a)(1) of the Act. Hence we now turn toAnderson's motivation for that action.When asked by Fuller for the reason for her discharge,Anderson, according to his own testimony, originallypurchase that Porscheautomobileon March 17, which,underordinarycircumstances, would appearto have given the agencysufficient time tohave located the right coloredpaint to repair that last scratch.Respondentagain appears tohave exaggerated.12However, Cooneyhad been"aggravated" by some"static" which hereceivedwhen he first asked Fuller to have the papersready. But Cooneyalsomade it very clearthat this "static"came from Schleappe and/orLynn-and not from Fuller.13Hugh H. Wilson Company,414 F.2d 1345 (C A 3), cert. denied 397U.S 935,Guernsey-Muskingum Electric Cooperative, Inc,124 NLRB 618,185sought to explain the discharge essentially on a "I am firingyou becauseIam firingyou" basis. Obviously Andersonhad no desire to state the reason for the discharge. This isunderstandable if he was motivated by the reportSchleappe had given him on March 24, 3 days before,about the Schleappe-Fuller-Lynn discussion of the possi-bility of the office girls joininga union inorder to securepensionsfor ultimate retirement. If Anderson had admit-ted that this was the reason for the precipitous discharge,he obviously convicted himself of violating Section 8(a)(1)aswell as(3).Under these circumstances, silence wasgolden. But if Anderson in fact were discharging Fuller forthe "wait" she had caused the doctor on March 24 which,according to Respondent's erudite, but often factuallyinaccurate, brief, "could have subjected Respondent tosubstantial loss," even threatened "the life blood of anautomobile sales agency," and "jeopardized the veryexistenceofRespondent's agency," the aforementionedlogic has no application because Anderson could have hadnothing to fear, at least from the Board, in flatly givingsuchas thecause of her discharge. By doing so Andersonand Respondent remained clear as a bell. But interestinglyenough, Anderson never once made mention of the sale tothe doctor during his exit interview with Fuller. Apparent-ly,despite the unrealistic size to which this sale has beenblown up in Respondent's testimony and in Respondent'sbrief, that sale never once came to Anderson's mind at thetimeof the discharge. This is perfectly normal and naturalfor there was no "wait" in completing that sale. Nothingabout it could possibly have "subjected Respondent tosubstantial loss," "threatened the life blood of the agency,"or even "jeopardized the very existence of the Respon-dent." In the vernacular, this contention by Respondent isridiculous. Anderson's attitude on March 27 is proof thatthis so called "wait"-20 minutes at the most over a cup ofcoffee-was not even in Anderson's mind when hedischarged Fuller. If it had been, he would gladly haveused it. This so called "wait" is a figmentof someone'simaginationand a pure afterthought or pretext.What motivated Anderson in firing Fuller on March 27was his knowledge that Fuller had been advocating thatshe and Lynn,at least,be allowed to join a union in orderto secure a pension for their ultimate retirement. Andersonmade no bones about the fact to Schleappe, Fuller, orduring his testimony at the hearing that he did not want anoffice union. Nor did he deny having told Fuller at the exitinterview, "I can't have any talks about the unions." It wasthe report of Fuller's talking about a union on March 24which caused Anderson to be so "mad" that he would havefired her on the spot if she had been in the agency. I sofind.The facts require a finding, which I here make, thatAnderson discharged Fuller on March 27 because he knewenfd.285 F.2d 8;UnionCamp Corporation,194 NLRB160,enfd.463 F.2d. 1136 (C.A 5), August 23, 1972.In its brief Respondent cites as authority for the opposite conclusionthose few cases where various circuit courts have occasionally reversedBoard findings of "concertedactivity "As Trial Examiners the Board onoccasions lets us know that we were bound by Board law at least until it hadbeen reversed by the SupremeCourt-and not bycircuit court decisions Ido not consider that the recent title change,referred to heretofore haschanged that principle. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDthat she and Lynn had been talking about the possibility ofjoining a union for their own mutual benefit in securing ina pension for retirement. This is in violation of Section8(a)(1) of the Act.14IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent,set forth in section III,above, and occurring in connection with Respondent'soperations described in section I, above,having a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discriminated in regardto the hire and tenure of employment of Flora Fuller onMarch 27, 1972, becauseshe was engagingin concertedactivities to the knowledge of Respondent, I will recom-mend that Respondent offer her full and immediatereinstatementto her former job or, if that jobno longerexists,toa substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of pay she may have sufferedby reason of said discrimination against her by payment toher of a sum of money equal to that which she would haveearned from the date of the discrimination to the date ofRespondent'soffer of reinstatement less her net earningsduring such period in accordance with the formula setforth inF.W.Woolworth Company,90 NLRB 289, withinterest thereon at 6 percent per annum.Because of the type of the unfair labor practices engagedin by the Respondent, I sense an opposition by Respon-dent to the policies of the Act in general and I deem itnecessary to order Respondent to cease and desist from inany manner interfering with the rights guaranteed itsemployeesin Section7 of the Act.Uponthe basis of the foregoing findings of fact andupon the entirerecordherein, I make the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure ofemployment of Flora H. Fuller by discharging her onMarch27, 1972,because of the fact she engaged inconcerted activities,Respondent has engaged in and isengaging in unfair labor practices in violation of Section8(a)(1) of the Act.2.By interferingwith,restraining,and coercing its14One thing in Respondent's brief bewilders me. The brief contends thatRespondent had "no prior knowledge of the concerted activities" andcontends that Anderson had discharged Fuller before Fuller ever mentionedthe union conversation.What Respondent means by "prior knowledge' Icannot imagine under the facts of this case where Anderson had fullknowledge of the union conversation on March 24,whereas he did notdischarge Fuller until March 27. Perhaps this is just another of the briefsemployees in the rights guaranteed them in Section 7 of theAct.Respondent has interfered with,restrained,andcoerced its employees in violation of Section 8(a)(1) of theAct.3.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Uponthebasisof the foregoing findings of fact,conclusions of law,and upon the entire record in this case,I hereby issue the following recommended: 15ORDERRespondent Concourse Porsche Audi, Inc., St. Louis,Missouri,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in regard tothe hire and tenure of employment or of any terms orconditions of employmentof any ofits employees becauseof their concerted and/or union activities.(b)In any manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed them in Section7 of the Act.2.Take thefollowing affirmative action designed toeffectuate the policies of the Act:(a)Offer to Flora H. Fuller immediate and fullreinstatement to her former job or,if that job no longerexists,toa substantially equivalent position,withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of pay she may have sufferedby reason of said discrimination against her in the mannerset forth in the section of this Decision entitled "TheRemedy" with interest thereon at 6 percent per annum.(b)Notify, in writing, Sharon Lynn, if presentlyemployed, and each of the other presently employed officepersonnel individually that Respondent has no objection totheir, or any of their,engaging in concerted and/or unionactivitiesand that Respondent will not discharge orotherwise discriminate against them, or any of them, in anyway because they chooseto engagein any such activity onor off Respondent's property.(c)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of her right to full reinstatement,upon application after herdischarge from the Armed Service in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(d) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records,social security payment records,timecards,personnel records and reports,as well as all other recordsnecessary to analyze and compute the amountof backpaydue under the terms of this Decision.factual inaccuracies.is In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations, and recommended Order herein shall, asprovided in Sec.102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions,and order,and all objectionshereto shall be deemed waived for all purposes. CONCOURSEPORSCHE AUDI(e)Post at its St. Louis, Missouri, agency copies of theattached noticemarked "Appendix." 16 Copies of saidnotice on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any othermaterial.(f)Notify the Regional Director for Region 14, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.17Itisfurther recommended that, unless Respondentnotify said Regional Director within 20 days from the dateof the receipt of this Decision, in writing, it will complywith the foregoing Order, the National LaborRelationsBoard issue an order requiring the Respondent to take theaction aforesaid.16 In the event that the Board'sOrder is enforced by a judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted pursuant to a Judgment of the United StatesCourtof Appealsenforcing an Order of the NationalLaborRelations Board."11 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,notify said Regional Director,in writing,within 20 daysfrom the date of thisOrder,what steps Respondent has takento complyherewith.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTin any manner discharge or discrimi-nate in regard to the hire and tenure of employment orof any term or condition of employment of any of our187employees because of their concerted or union activi-ties.WE WILL offer to Flora Fuller immediate and fullreinstatementto her former job or, if that job no longerexists,to substantially equivalent position,withoutprejudice to her seniority or other rights and privileges,and WE WILL pay her for any loss of pay she may havesuffered by reason of our discrimination against her,together with interest thereon at 6 percent per annum.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization,to form,join or assist a union of theirchoice, to bargain collectively through a collective-bargaining agent chosenby our employees,to engagein concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or torefrain from any such activities.CONCOURSE PORSCHE AUDI,INC.(Employer)DatedBy(Representative)(Title)WE WILL notify the above-named person if presentlyserving in the Armed Forces of the United States of herright to full reinstatement, upon application after dischargefrom the Armed Service,in accordance with the SelectiveServiceAct and the Universal Military Training andService Act.This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice, 210 North 12th Boulevard,Room 448,St.Louis,Missouri63101,Telephone314-622-4167.